t c memo united_states tax_court james o henderson petitioner v commissioner of internal revenue respondent docket no filed date john b hinton for petitioner victor a ramirez for respondent memorandum findings_of_fact and opinion powell special_trial_judge this case was assigned pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 all section references are to the internal_revenue_code in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner's federal_income_tax for in the amount of dollar_figure at the time the petition was filed petitioner resided in las vegas nevada after concessions the issue is whether petitioner is entitled to deduct expenses for travel while away from home pursuant to sec_162 findings_of_fact james o henderson petitioner graduated from college in date majoring in theatrical arts immediately after graduation petitioner was employed by the oregon shakespeare festival for months during petitioner was employed as a lighting technician for walt disney's world on ice world on ice world on ice had its headquarters in virginia however the show toured stopping in various cities for brief periods of time petitioner traveled on three tours during the first tour lasted from january to date and included stops in cities in states the second tour ran from july to date and consisted of shows exclusively in japan the third tour lasted from december to date and included stops in washington montana and north dakota petitioner was employed on a tour by tour basis signing a new respondent concedes that petitioner is entitled to a deduction in the amount of dollar_figure for miscellaneous expenses on schedule a employment contract before each tour while traveling petitioner received a per_diem_allowance of dollar_figure for expenses when petitioner was on tour he stayed in hotel rooms with other employees when not on tour petitioner stayed at his parents' house in boise idaho where he kept his car dog and other belongings he was registered to vote was licensed to drive and paid state_income_tax in idaho petitioner had no ownership_interest in his parents' house and paid no rent he did perform some work around the house when he was not traveling including painting electrical repairs installing light fixtures with motion sensors landscaping and constructing a dog house petitioner's sole financial contribution to the household consisted of approximately dollar_figure paid to obtain the supplies needed to perform these activities on his federal_income_tax return petitioner claimed deductions totaling dollar_figure for expenses_incurred while traveling on the tours in the notice_of_deficiency respondent determined that petitioner was not entitled to deduct the traveling expenses because petitioner was not away from home petitioner contends that these expenses are properly deductible as traveling expenses while away from home pursuant to sec_162 because his home was his parents' house in boise idaho and his employment was temporary opinion sec_162 allows a taxpayer to deduct traveling expenses including amounts expended for meals_and_lodging if such expenses are ordinary and necessary incurred while away from home and incurred in the pursuit of a trade_or_business 326_us_465 for purposes of sec_162 generally home or tax_home means the vicinity of the taxpayer's principal_place_of_business or employment 74_tc_578 5_bta_1181 a taxpayer's residence when different from the vicinity of his principal place of employment may be treated as his tax_home if the taxpayer's employment is temporary rather than indefinite 358_us_59 it is axiomatic that to be entitled to a deduction under sec_162 a taxpayer must have a tax_home from which to be away a taxpayer without a tax_home is deemed to have carried his home on his back and is not entitled to the deduction because he was not away from home 47_tc_71 a primary consideration in determining whether a taxpayer has a tax_home is whether or not the taxpayer incurs substantial continuous and duplicative living_expenses the duplication of expenses is a primary raison d'être for the deduction under sec_162 85_tc_462 affd without published opinion 807_f2d_177 9th cir while the meaning of the phrase substantial continuous and duplicative may lie to some extent in the eyes of the beholder we concluded in barone v commissioner supra pincite that petitioner's total_payment to his parents for_the_use_of their house amounts to dollar_figure for the taxable_year this token amount together with payments he made for his share of the electric and telephone bills does not constitute substantial continuing living_expenses fn ref omitted citation omitted the facts of this case are similar to the facts in barone petitioner argues that our decisions in 3_tc_998 and ralston v commissioner tcmemo_1968_248 are controlling we disagree while the facts of gustafson are somewhat similar the reasoning of that opinion is no longer apposite we noted in hicks v commissioner supra pincite a change in the judicial climate has sapped the gustafson opinion of much if not all of its vitality in ralston the taxpayer incurred only minimal expenses but there was a coalescence of other factors that suggested a different result the taxpayer claimed that louisville kentucky was his tax_home he was a groom for a racing stable located in louisville but spent much of the year at various racetracks around the country part of that time however was spent at keeneland race track in lexington kentucky near louisville and when he was not on the racing circuit the taxpayer was working at the home stable in louisville we concluded that where there has been a coalescence of place of abode and the performance of some work in the vicinity thereof for an employer who was based in the same vicinity the courts have generally permitted a deduction for meals_and_lodging elsewhere ralston v commissioner supra those factors are not present in this case in sum we conclude that petitioner cannot claim that boise idaho was his home for the purposes of sec_162 while he did spend his idle time there the source of hi sec_3 in 308_f2d_204 9th cir the court_of_appeals for the ninth circuit indicated that while the existence of a tax_home was a prerequisite to deducting total emphasis in the original traveling expenses an itinerant taxpayer without a tax_home might be able to deduct that portion of his traveling expenses attributable to the increased cost of meals_and_lodging associated with travel appeal in this case lies in the court_of_appeals for the ninth circuit however james was decided based on the language the entire amount in sec_23 of the internal_revenue_code_of_1939 and that language has been removed from the statute by a amendment revenue act of publaw_87_834 76_stat_960 furthermore we need not decide whether the court_of_appeals for the ninth circuit would interpret the amended statute as it did in james because petitioner as in james has not shown what portion of his traveling expenses are attributable to the increased cost associated with travel employment had no connection with boise moreover petitioner's minimal financial contribution to his parents' home does not lead to the conclusion that he incurred substantial continuous and duplicative expenses to reflect the foregoing decision will be entered under rule
